Title: Bernard Peyton to Thomas Jefferson, 21 January 1819
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir
            Richd
21 Januy 1819
          
          I was favor’d this morning with your esteemd letter covering bill of Lading for a Box of Books from New York, which when received, as well as the Cask of Rice from Charleston, shall be forwarded by the first trip of Mr. Johnson’s Boat—I will also take pleasure in purchasing and forwarding the Three tons Plaster mentioned, & present the bills to Mr. Gibson for payment when they shall reach a sum worth while—
          I congratulate you with all my heart, as well as the state generally on the passage of the bill in the lower House for the establishment of a University at Charlottesville—not a doubt is entertained of its final passage in the Senate—   I have already a fine, promising Son growing up to be educated at that College, I hope to usefulness and respectability, if not to distinction—my greatest happiness would be to see him, even in a remote degree under your direction, as I sincerely hope he will—
          
            With sentiments of real affection & respect Yours most Truely
            Bernard Peyton
          
        